Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: applicant’s remarks are found convincing in that the examiner agrees that Stepanek does not teach or suggest the use of said construct in peripheral T cells, nor does Stepanek provide evidence that such constructs would increase T cell mediated killing relative to wild type CD8 in peripheral T cells.  Indeed, if anything, the teachings of Erman et al. 2006 suggest that the CD8.4 coreceptor did not augment TCR stimulation when thymocytes were assessed ex vivo by overnight activation of TCR with anti-TCRα or anti-TCRβ antibodies (see Fig. 4C).  

Thus, it is not clear that the skilled artisan would have obviously turned to the CD4.8 coreceptor of Stepanek when attempting to increase peripheral T-cell sensitivity to neopeptide/MHC complexes.  

As to the use of an exogenous CD8 comprising a CD8α extracellular domain and a CD8β intracellular domain in peripheral T-cells having an exogenous TCR that recognizes a neoantigen, such is novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644